O’NIELL, J.
(dissenting). It must be conceded that the judgment for the amount of the increase over and above the $2,974.67, for which the district court had rendered judgment in favor of plaintiff, was not rendered until the Supreme Court rendered judgment in the case. As to the amount of the increase, the case is the same in principle as the case of Scott v. Seelye, 39 La. Ann. 749, 2 South. 309. That decision is correct in so far as it holds that, when the court of original jurisdiction rejects the plaintiff’s demand and the appellate court renders judgment for a sum of money in favor of the plaintiff, the prescription of 10 years runs from the date the judgment was rendered by the appellate court. The reason for the ruling is that article 3547 of the Civil Code, according to its precise language, refers only to “judgments for money.” The article declares:
“All judgments for money, whether rendered within or without the -state, shall be prescribed by the lapse of ten years from the rendition of such judgments,”
The decision handed down in the present case, from which I respectfully dissent, holds that the word “rendition” means “the finality of the judgment.” That ruling is in conflict with the precise language of the Code, and in conflict with the rulings in the four cases cited, viz.: Arrowsmith v. Durell, 21 La. Ann. 295; Walker v. Succession of Hayes, 23 La. Ann. 176; Byrne, Vance & Co. v. Garrett, 23 La. Ann. 587; and Samory v. Montgomery, 27 La. Ann. 50.
In Arrowsmith v. Durell it was said:
“The statute before us is, in itself, free'from ambiguity. It says plainly that all judgments for money shall be prescribed by the lapse of 10 years from the rendition thereof, unless revived before they are prescribed, by having citation issued , from the court which rendered them.”
In Walker v. Succession of Hayes it was said:
“ ‘The rendition of the judgment’ is the signing thereof by the judge; at least that act fixes the date of the judgment and the period from which prescription begins to run.”
In Byrne, Vance & Co. v. Garrett it was said:
“ ‘Rendition of the judgment,’ in the act, means when it was completed by the signing thereof by the judge.”
In Samory v. Montgomery it was said:
“In the case of Arrowsmith v. Durell, 21 An. 295, it was expressly decided that a devolu-tive appeal from a final judgment does not suspend or interrupt prescription pending the appeal.
“In Walker v. Succession of Hayes, 23 A. 176, it was held that a suspensive appeal did not interrupt prescription, which, the court said, began to run on the day the judgment of the district court was signed. And, in the case of Byrne, Vance & Co. v. Garrett, 23 An. 587, the same conclusion was reached. We may, therefore, conclude that this first proposition is not supported by authority.”
Not one decision was cited in support of the ruling in Scott v. Seelye, that “by ‘rendition,’ found in article 3547, R. C. C., the Legislature meant the ‘finality’ of the judgment.” In .all of the previous decisions the argument was made that the word “rendition” meant “finality”; and in all of the decisions the argument was rejected, because It was contrary to the precise language of the law. Not one of those decisions was cited in Scott v. Seelye. The decision in *899Scott v. Seelye was correct, because a judgment for money was not rendered by the court of original jurisdiction. That part of the opinion which declares that the word ‘rendition” means finality was mere obiter dictum, was contrary to the language of the Code, contrary to all previous decisions, and was not at all appropriate to the question before the court in Scott v. Seelye.
The distinction between the rendition and the finality of a judgment is recognized in the Constitution of this state. Article 117 declares that judgments shall be signed after 3 days from the “rendition” thereof, and shall became final, or “executory” 101 days after being signed.
“Rendition of judgment” is defined in 34 Cyc. 1330 as the announcement from the bench, entered in the minutes, or the filing of the findings, if there are findings, or both; and, in support of the definition, decisions from the court of last resort of almost every state in the Union are cited. I have not been able to find any authority whatever for holding that the expression “rendition of the judgment” means “finality of the judgment.”
If the prescription against an action to revive a judgment is suspended until the judgment becomes final, it must be suspended during the delays allowed for a suspen-sive appeal. If that be true, the fixing of the date of the beginning of the prescription “from the rendition” of the judgment has no meaning whatever. If we are to adhere to the uncalled-for expression in Scott v. Seelye, that the word “rendition” means “finality,” we ought to overrule the long list of decisions to the contrary, instead of citing them with approval. There is no reason whatever for holding that the prescription against a suit to revive a judgment for money shall be interrupted until the expiration of the delays for applying for a rehearing, -jinless we overrule the doctrine' that the prescription is not suspended during the delays allowed for a suspensive appeal, or while such appeal is pending.
The judgment which the plaintiff in this suit is seeking to revive was rendered by the Supreme Court more than 10 years before this suit was filed. The judgment rendered by this court was for $9,942.37. The defendant was given credit for a brokerage commission of one cent per barrel on 125,852 barrels of oil.- By the simple clerical error of moving the decimal three points instead of two points to the left, the court gave him credit for only $125.85, instead of $1,258.52. Because of that error, the defendant applied for a rehearing, and the error was corrected, reducing the judgment to $8,809.70. But the judgment originally rendered by this court included the $8,809.70, because, in fact, the judgment was rendered for that sum, and the apparent excess was merely a clerical error. If the situation were reversed, if the judgment had been rendered by this court originally for $8,809.70, and if, on the application for rehearing, it had been increased to $9,942.37, it might be said that the judgment for tile difference between the two sums was not actually rendered until the correction was made on application for rehearing. But, when this court rendered judgment for $9,-942.37, intending to render judgment for $8,-809.70, it cannot be said that the court did not render the judgment for $8,809.70 until the correction was made.
For the reasons stated, my opinion is that the plea of prescription should be maintained, and that plaintiff’s demand to revive the judgment should be rejected entires iy.